Citation Nr: 0521521	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  02-02 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to the payment of death pension benefits.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The record reflects that the veteran served on active duty 
from June 1966 to June 1970, and from August 1973 to October 
1990.  He died in May 1999, and the appellant is his widow.

This case is before the Board of Veterans' Appeals (Board) 
from a May 2001 determination by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Togus, Maine, which 
found, in part, that the appellant was not entitled to death 
pension benefits.

This case was previously before the Board in October 2004, at 
which time the appellant's death pension claim was remanded 
for additional development.  As a preliminary matter, the 
Board finds that the remand directives have been 
substantially complied with, and that a new remand is not 
required to comply with the holding of Stegall v. West, 11 
Vet. App. 268 (1998).

As an additional matter, it is noted that when this case was 
previously before the Board in October 2004, the Board also 
denied her claims of entitlement to service-connected death 
benefits and accrued benefits.  Nothing indicates the 
appellant appealed these denials to the United States Court 
of Appeals for Veterans Claims (Court).  Therefore, these 
decisions are final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1100.


FINDINGS OF FACT

1.  All necessary development and notification has been 
completed.

2.  The appellant and the veteran were married in July 1998.

3.  The veteran died in May 1999, less than one year from the 
date of marriage; no children were born of the marriage or 
between the veteran and the appellant prior to marriage.

4.  The veteran served during the Persian Gulf War.

5.  The appellant's annual income exceeds the maximum 
eligible amount for the payment of VA death pension benefits 
for the relevant period.


CONCLUSION OF LAW

The criteria for the payment of death pension benefits are 
not met.  38 U.S.C.A. §§ 1503, 1541, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.2, 3.54, 3.159, 3.271, 3.272 (2004); 
VAOPGCPREC 8-2000; Veterans Benefits Administration Manual  
M21-1 (M21-1), Appendix B.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  Thereafter, in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the Court held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

More recently, the Court held in Mayfield v. Nicholson, 19 
Vet. App. 103 (2005) that error regarding the timing of 
notice does not have the natural effect of producing 
prejudice and, therefore, prejudice must be pled as to it.  
Further, the Court held that VA can demonstrated that a 
notice defect is not prejudicial if it can be demonstrated: 
(1) that any defect in notice was cured by actual knowledge 
on the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

Here, in a letter dated in December 2004, the RO provided 
notice to the appellant regarding what information and 
evidence is needed to substantiate her claim, as well as what 
information and evidence must be submitted by her, what 
information and evidence will be obtained by VA, and the need 
for the appellant to advise VA of or submit any further 
evidence that pertains to the claim.  

In addition, by correspondence dated in March 2005, as well 
as a concurrent Supplemental Statement of the Case (SSOC), 
the RO provided the appellant with notice of the law and 
governing regulations regarding this case, as well as the 
reasons for the determinations made with respect to her 
claim.  The March 2005 letter also provided another income 
form for completion, and advised her that if her income and 
family medical expenses changed, she should complete and 
return the enclosed forms.  The appellant has since submitted 
no evidence or argument which refutes the RO's findings, 
including the determination that her annual income exceeded 
the maximum rate of pension for the relevant period.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records.  Specifically, the information 
and evidence that have been associated with the claims file 
consists of the appellant's completed income reports, and 
verification of her Social Security benefits.  

Under the circumstances in this case, the appellant has 
received the notice and assistance contemplated by law and 
adjudication of the claim poses no risk of prejudice to her.  
See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001) (VCAA does not require remand where VA thoroughly 
discussed factual determinations leading to conclusion and 
evidence of record provides plausible basis for factual 
conclusions, and where development of the evidence was as 
complete as was necessary for a fair adjudication of the 
claims, because the VCAA had not changed the benefit-of-the-
doubt doctrine); and Bernard v. Brown, 4 Vet. App. 384 
(1993).

Turning to the merits of the appeal, the record reflects that 
the appellant and the veteran were married in July 1998, and 
that he died in May 1999.  Moreover, the appellant does not 
dispute she was not married to the veteran for one year 
before his death, and that no children were born of the 
marriage or between the veteran and the appellant prior to 
marriage.

The record reflects that the appellant's claim of death 
pension was denied, in part, based on VAOPGCPREC 8-2000, 
which held that death pension based on a period of Vietnam 
service could only be established for a surviving spouse who 
married the veteran prior to May 8, 1985, if the marriage was 
less than a year old when the veteran died, and there were no 
children born to the veteran and the widow.  As they were 
married in July 1998, it was clearly not prior to May 8, 
1985.

However, in this case, the veteran served for 90 days during 
the Persian Gulf War. 38 C.F.R. § 3.2(i).  Under 38 U.S.C.A. 
§ 1541(f), in cases where the veteran and widow were not 
married for at least one year prior to death, and no children 
were born of their relationship, that a surviving spouse must 
have been married to a Persian Gulf War veteran prior to 
January 1, 2001, to be eligible to qualify for death pension, 
which is a need-based program.  See also 38 C.F.R. § 3.54 
(a)(3)(viii) (Death pension may be paid to a surviving spouse 
who was married to the veteran prior to the applicable 
delimiting dates: Persian Gulf War, January 1, 2001.)  
Accordingly, the Board remanded this issue in October 2004 
for the RO to determine whether the appellant qualified for 
death pension based on her husband's Persian Gulf wartime 
service, and other preliminary eligibility criteria, such as 
income limits.

The record reflects that the RO subsequently determined that 
the appellant did meet the basic eligibility criteria of 
being a surviving spouse for death pension benefits based 
upon the veteran's Persian Gulf War service.  However, the RO 
denied her claim finding that her income exceeded the maximum 
annual pension rate for a surviving spouse with no 
dependents.

The law provides that the Secretary shall pay to the 
surviving spouse of each veteran who served for ninety (90) 
days or more during a period of war, or who at the time of 
death was receiving or entitled to receive compensation or 
retirement pay for a service-connected disability, pension at 
the rate prescribed by law and reduced by the surviving 
spouse's annual income.  38 U.S.C.A. §§ 101(12), 1521(j), 
1541(a); 38 C.F.R. §§ 3.3(b)(4), 3.23.  

Death pension benefits are based on income.  Payments of 
these pension benefits are made at a specified annual maximum 
rate, reduced on a dollar-for-dollar basis by annualized 
countable income.  38 U.S.C.A. §§ 1503, 1541(b); 38 C.F.R. §§ 
3.3, 3.23.  In determining annual income, all payments of any 
kind or from any source (including salary, retirement or 
annuity payments, or similar income) shall be included except 
for listed exclusions.  See 38 U.S.C.A. § 1503(a); 38 C.F.R. 
§ 3.271(a).  Social Security benefits are not specifically 
excluded under 38 C.F.R. 
§ 3.272.  Such income is therefore included as countable 
income. 

The rates of death pension benefits are published in appendix 
B of Veterans Benefits Administration Manual  M21-1 (M21-1), 
and are given the same force and effect as if published in 
the Code of Federal Regulations.  38 C.F.R. § 3.21.  In the 
instant case, the appellant initiated her claim for death 
pension benefits by the submission of a VA Form 21-524 
(Application for Dependency and Indemnity Compensation, Death 
Pension, and Accrued Benefits by a Surviving Spouse or Child) 
in April 2001.  Accordingly, the rates for the pertinent 
years are as follows: 

Effective December 1, 2000, the maximum 
allowable income for a surviving spouse 
with no children was $6,237.  See M21-1, 
part I, Appendix B, (change 35).

Effective December 1, 2001, the maximum 
allowable income for a surviving spouse 
with no children was $6,407.  See M21-1, 
part I, Appendix B, (change 41).

Effective December 1, 2002, the maximum 
allowable income for a surviving spouse 
with no children was $6,497.  See M21-1, 
part I, Appendix B, (change 46).

Effective December 1, 2003, the maximum 
allowable income for a surviving spouse 
with no children was $6,634.  See M21-1, 
part I, Appendix B, (change 49).

Effective December 1, 2004, the maximum 
allowable income for a surviving spouse 
with no children was $6,814.  See M21-1, 
part I, Appendix B.

In accord with the Board's remand directives, the appellant 
completed an Eligibility Verification Report (EVR) in January 
2005, at which she indicated that she was employed, but 
described herself as semi-retired in 2004 and stated 
she was going to retire in 2005.  She indicated that her 
gross monthly income from Social Security was $9,756; that 
her annual income from gross wages from all employment for 
last year was $9,960; and that her annual income from gross 
wages from all employment for the current year was $5,570.64.  
Thus, she indicated by this EVR that her annual income 
exceeded the maximum rate of pension for a surviving spouse 
with no children.  No medical expenses were listed.

Evidence was also obtained which reflects that the appellant 
has been in receipt of Social Security benefits since at 
least December 2001, and that the annual amount of these 
benefits - based upon the reported monthly payments - exceed 
the maximum rate of pension for a surviving spouse with no 
children.  Further, the RO calculated on the March 2005 
correspondence that her annual Social Security benefit for 
the period prior to December 2001 was in excess of $8,000, 
and the appellant has not presented any evidence to dispute 
this or any other determination made by the RO regarding her 
annual income.

In short, all of the evidence of record indicates the 
appellant's annual income has exceeded the maximum rate of 
pension for the relevant period.  The Board acknowledges that 
the only evidence submitted directly by the appellant 
regarding her annual income was that of the January 2005 EVR, 
and she submitted no such information for the period prior to 
what was covered on this Report.  However, as already noted, 
she was informed of the RO's determination that her annual 
income exceeded the maximum rate of death pension throughout 
the pertinent period, and she has since submitted no evidence 
to refute that determination.  Moreover, she 
did not provide any information regarding her income on the 
April 2001 VA Form 21-534, even though such information was 
specifically requested.  The Court has held that the duty to 
assist is not a "one-way street."  If a claimant wants 
help, he or she cannot passively wait for it in those 
circumstances where he or she may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).

For the reasons stated above, the Board finds that the 
appellant is not entitled to the payment of death pension 
benefits, and her claim must be denied.


ORDER

Entitlement to the payment of death pension benefits is 
denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


